— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered April 23, 1987, convicting him of sodomy in the first degree and incest, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Finally, we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Rubin, J. P., Kooper, Sullivan and Balletta, JJ., concur.